In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Jones, J.), dated March 22, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
In response to the defendant’s establishment of her prima facie entitlement to judgment as a matter of law, the plaintiffs raised a triable issue of fact, inter alia, as to whether the defendant created the alleged icy condition on which the injured plaintiff fell (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]; Baillet v Auerbach, 277 AD2d 335 [2000]; Grizzaffi v Paparodero Holding Corp., 261 AD2d 437, 438 [1999]; Roca v Gerardi, 243 AD2d 616, 617 [1997]). Cozier, J.E, Luciano, Crane and Skelos, JJ., concur.